Title: To George Washington from Nathaniel Henry, 23 February 1781
From: Henry, Nathaniel
To: Washington, George


                        
                            Sir.
                            Albany 23. February 1781
                        
                        Anxious to aid in supporting the Cause of my Country, I entered early into its Service—But the Domestic
                            Affairs of my Father in Law who lately died as well as those of my own induce me to retire.
                        Those Reasons (considering at the same Time my Reluctance to continue under the new Arrangement) will I hope
                            be deemed sufficient.
                        I beg Leave therefore to resign and hope your Excellency will be pleased to accept of my Commission. I am with
                            the greatest Respect and Esteem Your Excellency’s most obedient and very Humle Servant
                        
                            Nathaniel Henry
                        
                    